DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 4, 5, 9, 10, 13, 14, 19-21, 29 and 31-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear how the exhaled air is captured into the exhaled air collector without the help of a fan or blower to suck in exhaled air?  It is unclear how the exhaled air is completely captured or goes into the exhaled air without the help of a downward laminar air flow curtain to help guide the exhaled air into the exhaled air collector?  The claims should be defined with proper structural limitations of the elements and their interrelationship with proper nexus.
Claims 1, 4, 5, 9, 10, 13, 14, 19-21, 29 and 31-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 14 and 34, the phrase “the air handling device is attached to, incorporated into, connected to, integrated with, part of, and/or separated and located behind sitting apparatus” is indefinite since if the device is integrated with the sitting separated from as well?  It is contradictory statement and does not make sense.  Similarly noted, the phrase “the exhaled air collector collects, captures, directs, deflects, and/or redirects exhaled air” as it is unclear how the exhaled air collector both directs and redirects exhaled air at the same time?  It is contradictory statement and does not make sense.
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 5, 9, 10, 13, 32-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Patent (JP 2004-113561 A) in view of Peter et al (2010/0307341 A1).
7.	Regarding to claim 1, the Japanese reference discloses an air handling device (Fig. 2) comprising an exhaled air collector and an air suction conduit, wherein the exhaled air collector is connected to the air suction conduit (see details of Fig. 2), wherein the air handling device is attached to, incorporated into, connected to, integrated with, part of, and/or separated and located behind a sitting apparatus (3), wherein the exhaled air collector collects, captures, and/or redirects exhaled air (10) to the air suction conduit, the air suction intake, or both (see details of Fig. 2).  Claim 1 differs from the disclosure of the Japanese reference in that the air handling device having an exhaled air collector comprising an open front and an exhaled air blocking surface located behind a sitting apparatus.  Peter et al disclose an air exhaled collector (1 in Fig. 1) collecting respiratory gas of a patient drawn off by suction (see paragraph 0004) comprising an open front (see 4 in Fig. 1) and an exhaled air blocking surface 
8.	Regarding to claim 5, the Japanese reference discloses an air suction intake located between the exhaled air collector and the air suction conduit, wherein the air suction conduit and/or the air suction intake comprise one or more fans (12, paragraph 0016).
9.	Regarding to claims 9 and 31, the Japanese reference discloses the exhaled air collector (4) comprising an exhaled air catch basin, and wherein the exhaled air catch basin further comprising an air suction intake located at the bottom of the exhaled air catch basin, on the side of the exhaled air catch basin, or between the air catch basin and the air suction conduit (see details of Fig. 2).
10.	Regarding to numerical requirements in claims 10, 13, 21, 40 and 47, unexpected results must be established by factual evidence.  Conclusory statements in the specification do not suffice.  In re Lindner, 457 F. 2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  In re Wood, 528, F.2d, 638, 642, 199 USPQ 137, 140 (CCPA 1978).
Eskimo Pie Corp v. Levous et al 3 USPQ 23.
12.	Regarding to claim 19, the Japanese reference discloses an air suction intake located between the exhaled air collector and the air suction conduit, wherein the air suction conduit and/or the air suction intake comprise one or more fans (12, paragraph 0016).
13.	Regarding to claims 20 and 33, the Japanese reference discloses the air purification chamber comprises a High Efficiency Particulate Air (HEPA) filter (paragraph 0003).  The Japanese reference teaches the air handling device being an air purification unit (paragraphs 0007 & 0016).
14.	Regarding to claims 29 and 32, the Japanese reference discloses the air handling device used in an indoor multi-seated venue or environment such as in a hospital waiting room (paragraphs 0001 & 0002).
15.	Regarding to claims 41-46 calling for the air handling attachable to a sitting apparatus of a headrest of the sitting apparatus, or on a backside of the sitting apparatus or at or on a backside of the headrest of the sitting apparatus, it has been held that a recitation with respect to a manner in which a claimed apparatus is intended Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 102
16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
17.	Claims 34-36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Japanese Patent (JP 2004-113561 A).
18.	Regarding to claim 34, the Japanese reference teaches an air handling device (Fig. 2) comprising an exhaled air collector and an air suction conduit, wherein the exhaled air collector is connected to the air suction conduit (see details of Fig. 2), wherein the air handling device is attached to, incorporated into, connected to, integrated with, part of, and/or separated and located behind a sitting apparatus (3), wherein the exhaled air collector collects, captures, and/or redirects exhaled air (10) to the air suction conduit, the air suction intake, or both (see details of Fig. 2), wherein the air suction conduit transports the exhaled air in a downwards direction towards a floor or a ground (2), wherein the air suction conduit comprises an opening (8) that releases the exhaled air (10) above the floor or the ground (2) (see Figure 2, paragraphs 0013 & 0014), and wherein the exhaled air is released towards a second air suction intake (see details of Fig. 4).
19.	Regarding to claim 35, the Japanese reference teaches the air handling device used in an indoor multi-seated venue or environment such as in a hospital waiting room (paragraphs 0001 & 0002).

21.	Regarding to claim 38, the Japanese reference teaches the air purification chamber comprising a High Efficiency Particulate Air (HEPA) filter (paragraph 0003).  The Japanese reference teaches the air handling device being an air purification unit (paragraphs 0007 & 0016).
22.	Regarding to claim 39, the Japanese reference teaches the exhaled air collector (4) comprising an exhaled air catch basin, and wherein the exhaled air catch basin further comprising an air suction intake located at the bottom of the exhaled air catch basin, on the side of the exhaled air catch basin, or between the air catch basin and the air suction conduit (see details of Fig. 2).
Response to Amendment
23.	Applicant's arguments filed on November 29, 2021 have been fully considered but they are not persuasive. 
24.	Applicant failed to incorporate the context of the Interview conducted on November 19, 2021 between the Examiner, the inventor Dr. Ronald Blum and the attorney Mr. Nathan Evans into the amendment, as agreed upon.  Applicant newly amends independent claim 1 with a broader scope with the emphasis on the structure of “an exhaled air collector comprising an open front and an exhaled air blocking surface”.  As a result, newly amended claim 1 is now rejected under the 103 rejection as being 
The Examiner still maintains the Japanese reference as the primary reference under the 103 rejection to show:  An air handling device (Fig. 2) comprising an exhaled air collector and an air suction conduit, wherein the exhaled air collector is connected to the air suction conduit (see details of Fig. 2), wherein the air handling device is attached to, incorporated into, connected to, integrated with, part of, and/or separated and located behind a sitting apparatus (3), wherein the exhaled air collector collects, captures, and/or redirects exhaled air (10) to the air suction conduit, the air suction intake, or both (see details of Fig. 2), as claimed.  
Amended claim 1 differs from the disclosure of the Japanese reference in that the air handling device having an exhaled air collector comprising an open front and an exhaled air blocking surface located behind a sitting apparatus.  
The Examiner newly introduces Peter et al (2010/0307341 A1) as the secondary reference in combination with the Japanese reference to show: An air exhaled collector (1 in Fig. 1) collecting respiratory gas of a patient drawn off by suction (see paragraph 0004) comprising an open front (see 4 in Fig. 1) and an exhaled air blocking surface (see 2 in Fig. 1), an air suction conduit (3 in Fig. 1), an air suction intake (3), wherein the exhaled air collector (1) is connected to the air suction conduit (3).  
Since amended claim 1 is as broad as “separated”, probably fits, such that the exhaled air collector is interpreted as being made as a kit to be “attached to, incorporated into, connected to, integrated with, part of, and/or separated and located behind a sitting apparatus” as a chair kit.  

25.	Applicant’s arguments with respect to claims 1, 4, 5, 9, 10, 13, 14, 19-21, 29 and 31-47 have been thoroughly considered but are moot in view of the new rejections, as discussed above.

26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.